Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art clearly discloses many communication systems such as Bluetooth, as well as sharing contacts between devices.  It is also known in the prior art that certain contacts may be prioritized relative to one another, such as family, emergency contacts, or emergency services. Further using voice/audio commands to initiate calls between devices is notoriously well known.  For example, Devaraj (US 2018/0309866) shows an analogous system with shared contacts wherein the contacts use “confidence” data, but this is distinct from priority data as is the confidence of accuracy and not priority. The prior art does not teach or fairly suggest, as a whole and in combination,  receiving, from a first device, an indication that the first device is communicatively coupled to a second device using a Bluetooth protocol; receiving first data originating from the second device and representing first contact data about one or more contacts;  associating the first data with profile data corresponding to the first device, the profile data including second data associated with the first device; assigning a first priority value to the first data, the first priority value being higher than a second priority value associated with the second data; receiving, from the first device, first audio data generated by a microphone associated with the first device; processing, using the profile data, the first audio data to determine a request to establish a communication session using a first contact of the one or more contacts; and sending a first command to establish the communication session. When . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/LEWIS G WEST/Primary Examiner, Art Unit 2648